• OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS                                         y
             STATE OF TEXAS                                        Q       t^ifyf -•aSSBGBSEHJ' PITNEY BOWES
            PENALTY FOR            .
                                                                   02 im                   $ 00.26s
 12/17/2014
            PRIVATE USE                                            0004279596                DEC 1 8     2014
                                                                   MAILED FROM ZIP CODE 78701
 CARPENTER, JACKIE LEE             Tr,                                                     WR-34,148-02
 This is to advise that the Court has denied without written order the application for
 writ of habeas corpus on the findings of the trial court without a hearing.
                                                                                     Abel Acosta, Clerk

                                JACKTE LEE CARPENTER
                                TERREL\UNIT - TDC # 1810862
                                1300 FM6J
                                ROSHARON\tX 77583                                             *ef



H3B.   7~5S3                     ,ll,ll,dlll',nM1^llll!^-||qill,H!ll'Mlllll|-|||llll'1" !'